NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                        RAY MCINTIRE, JR., Petitioner.

                          No. 1 CA-CR 15-0297 PRPC
                              FILED 3-21-2017


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2004-016750-001
                 The Honorable Warren J. Granville, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Ray McIntire, Jr., Eloy
Petitioner
                           STATE v. MCINTIRE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Patricia K. Norris joined.


M c M U R D I E, Judge:

¶1            A jury found petitioner Ray McIntire, Jr. guilty of four counts
of child abuse and sentenced him to an aggregate term of 25 years’
imprisonment. McIntire petitions this court for review from the dismissal
of his successive petition for post-conviction relief. This court affirmed the
convictions and sentences on direct appeal. State v. McIntire, 1 CA-CR 07-
0668, 2008 WL 5149092 (Ariz. App. Dec. 9, 2008) (mem. decision).

¶2            In a previous post-conviction relief proceeding, McIntire
claimed that he was denied effective representation. The superior court
denied McIntire’s petition and McIntire did not seek review of the court’s
order with this court. In this latest proceeding, McIntire again alleges
ineffective assistance of counsel at his trial, sentencing, direct appeal, and
post-conviction counsel. McIntire claims each attorney failed to argue that
his sentence was illegally enhanced as a dangerous crime against children.
He further asserts that his conviction and sentence violate the prohibition
against double jeopardy. This court affirmed the convictions and sentences
on appeal. Any claim that could have been raised on direct appeal
regarding his sentence is precluded. Ariz. R. Crim. P. 32.2(a). Finally, any
claim a defendant raised, or could have raised, in an earlier post-conviction
relief proceeding is precluded. Id. The issues presented are defaulted.

¶3            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        2